DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSAI et al. (US 2021029724 A1).
Regarding claims 1 and 11, TSAI et al. teach a communication method, comprising/ A terminal device, comprising: a processor and a transceiver, wherein the processor is configured: determining, by a terminal device, whether to preferentially transmit a first Scheduling Request (SR) to a network device when a Uplink Shared Channel (UL-SCH) resource for the terminal device to transmit the first SR and a Physical Uplink Shared Channel (PUSCH) resource to transmit a first Media Access Control (MAC) Protocol Data Unit (PDU) are overlapped (see par 0087: when there is an overlap between an UL resource (e.g., a PUCCH resource) for a BFR-SR transmission and an UL-SCH resource (e.g., a PUSCH resource), and the UL-SCH resource is an overlap between an UL resource (e.g., a PUCCH resource) for a BFR-SR transmission and an UL-SCH resource (e.g., a PUSCH resource), and the UL-SCH resource is used for the transmission of a MAC PDU that contains the data from the LCH with a low priority value (e.g., lower than the priority value for the BFR-SR transmission), the UE may only perform the BFR-SR transmission).
Regarding claims 2 and 12, TSAI et al. teach determining, by the terminal device, whether to package the first MAC PDU when the terminal device determines to preferentially transmit the first SR and the first MAC PDU is not packaged (see par. 0085: if the UE has sent the corresponding MAC PDU to the PHY layer for the UL-SCH transmission, the UE may (or may not) prioritize the BFR-SR transmission over the UL-SCH transmission (e.g., even if the prioritization criteria is fulfilled). If the UE determines to prioritize the BFR-SR transmission over the UL-SCH transmission after the PHY layer receives the corresponding MAC PDU from the MAC entity/layer, the UE may drop the corresponding MAC PDU).
Regarding claims 3 and 13, TSAI et al. also teach wherein determining, by the terminal device, whether to package the first MAC PDU comprises: determining, by the terminal device, not to package the first MAC PDU (see par. 0085: if the UE has sent the corresponding MAC PDU to the PHY layer for the UL-SCH transmission, the UE may (or may not) prioritize the BFR-SR transmission 
Regarding claims 4 and 14, TSAI et al. also teach wherein determining, by the terminal device, whether to package the first MAC PDU comprises one of following: determining, by the terminal device, not to package the first MAC PDU if a priority of a logical channel triggering the first SR is higher than or equal to a priority of a logical channel corresponding to the first MAC PDU (see pars. 0085-0087: if the UE has sent the corresponding MAC PDU to the PHY layer for the UL-SCH transmission, the UE may (or may not) prioritize the BFR-SR transmission over the UL-SCH transmission (e.g., even if the prioritization criteria is fulfilled). If the UE determines to prioritize the BFR-SR transmission over the UL-SCH transmission after the PHY layer receives the corresponding MAC PDU from the MAC entity/layer, the UE may drop the corresponding MAC PDU; The UL-SCH resource is used for the transmission of a MAC PDU that contains the data from the LCH with a low priority value (e.g., lower than the priority value for the BFR-SR transmission), the UE may only perform the BFR-SR transmission). 
Regarding claims 5 and 15, TSAI et al. also teach generating, by the terminal device, a second MAC PDU according to a new transmission resource when the network device performs new transmission scheduling on an HARQ process corresponding to the first MAC PDU (see par. 0095); and transmitting, by the terminal device, the second MAC PDU to the network device (see par. 0095).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643